Citation Nr: 1144938	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sick sinus syndrome secondary to service-connected obstructive sleep apnea.

2.  Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea since May 25, 2004.

3.  Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease status post total knee arthroplasty since May 1, 2007.

4.  Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease since May 25, 2004.

5.  Entitlement to service connection for coronary artery disease secondary to service-connected obstructive sleep apnea.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO reopened a previously denied claim for service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea, and denied the reopened service connection claim on the merits.  By that same rating action, the RO continued 20, 50, and 40 percent disability ratings assigned to the service-connected right knee degenerative joint disease, obstructive sleep apnea, and lumbar degenerative disc disease, respectively.  The Veteran timely appealed the RO's December 2005 rating action to the Board. 

By a February 2007 rating action, and after the Veteran underwent a total right knee arthroplasty on March 13, 2006, the RO reclassified the Veteran's service-connected right knee disability as degenerative joint disease of the right knee, status-post arthroplasty.  A 100 percent schedular evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011), for the period from March 13, 2006 to April 30, 2007.  Thereafter, a minimum 30 percent rating was assigned effective May 1, 2007, in accordance with Diagnostic Code 5055.  

In February 2011, the representative waived agency of original jurisdiction consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2011).

In March 2011, the Board, in pertinent part, reopened and remanded the issue of entitlement to service connection for heart disease and denied the claim of entitlement to an increased rating for right knee degenerative joint disease prior to March 13, 2006.  The Board remanded the issues of entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea; entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease status post total knee arthroplasty since May 1, 2007; and entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease.

Since the March 2011 remand, the medical evidence shows that the Veteran has coronary artery disease in addition to sick sinus syndrome.  See the March 2008 private cardiac catheterization laboratory report.  For reasons explained below, the Board is bifurcating the issue of entitlement to service connection for heart disease.  Thus, the issues are as stated on the title page.

In a January 2011 written brief presentation, the representative asserted that the Veteran was no longer working and raised the issue of entitlement to a total disability rating based on individual unemployability.  The July 2011 VA examination report reflects that the Veteran stated that he was working full time, that he had been working in his current position for five to ten years, and that he had only been out of work for approximately two months due to back surgery and medical appointments.

The issues of entitlement to service connection for urinary disorder, erectile dysfunction, and neurogenic claudication; entitlement to a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 following lumbar spine surgery in November 2010; and entitlement to total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for coronary artery disease secondary to service-connected obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the service-connected obstructive sleep apnea caused the sick sinus syndrome.

2.  Since May 25, 2004, obstructive sleep apnea has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or by a tracheostomy.  

3.  The evidence is in equipoise as to whether since May 1, 2007, the right knee degenerative joint disease status post total knee arthroplasty has been manifested by chronic residuals consisting of severe painful motion or weakness in the right lower extremity.

4.  Since May 25, 2004, lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12-month term during this period.


CONCLUSIONS OF LAW

1.  Sick sinus syndrome was caused by obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  Since May 25, 2004, obstructive sleep apnea does not meet the criteria for an evaluation greater than 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent evaluation for right knee degenerative joint disease status post total knee arthroplasty since May 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).

4.  Since May 25, 2004, lumbar degenerative disc disease does not meet the criteria for an evaluation greater than 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for sick sinus syndrome secondary to service-connected obstructive sleep apnea

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Analysis

In various statements, the Veteran's private cardiologist, Dr. P, opined, to varying degrees of probability, that the appellant developed sick sinus syndrome secondary to the obstructive sleep apnea.  The July 2011 VA examiner opined that it was at least as likely as not his sick sinus syndrome was caused by or the result of his obstructive sleep apnea.  The examiner based her opinion on the cardiologist's statements and the fact that sleep apnea has been associated with different cardiovascular diseases and may be implicated in the pathophysiology of sick sinus syndrome.  An article titled Prevalence of Obstructive Sleep Apnea Syndrome in Patients with Sick Sinus Syndrome notes that given the prevalence of sleep apnea in the general population being around three percent, their results indicate that sleep apnea is ten-fold higher in patients with sick sinus syndrome.  The article concludes that this observation indicates that there may be a relationship between the two syndromes.  As there is no competent medical evidence indicating that the sick sinus syndrome was not caused by the obstructive sleep apnea, entitlement to service connection for sick sinus syndrome as secondary to the obstructive sleep apnea is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.  The benefit sought on appeal is allowed.

Increased  ratings

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2005, March 2006, August 2008, and April and August 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatment records, and the Veteran submitted various private treatment records.  Pursuant to the March 2011 Board remand, the Veteran underwent another VA examination in July 2011.  The Veteran submitted his treatment records from Independent Back and Wilmington Cardiology (now known as Cape Fear Heart Association).  Therefore, VA complied with the directives of the March 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea

Governing law and regulations

In July 1993, the RO granted service connection for obstructive sleep apnea and assigned a zero percent rating.  Later in March 2003, the RO assigned a 50 percent disability rating for sleep apnea effective July 26, 2002, under 38 C.F.R. § 4.97, Diagnostic Code 6847.  On May 25, 2005, the Veteran filed a claim for an increased rating.

Obstructive sleep apnea is rated under Diagnostic Code 6847, which provides the rating criteria for all sleep apnea syndromes.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent disability rating is warranted when the disability is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when the disability requires the use of a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.




Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to obstructive sleep apnea, a medical professional has diagnosed a history of chronic obstructive pulmonary disease.  See October 2008 private outpatient consultation.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on a review of the medical evidence, the Board will treat all reported respiratory symptomatology as being attributable to the Veteran's service-connected obstructive sleep apnea.

Although the Veteran asserts that his sleep apnea is worsening, a review of the September 2005 and July 2011 VA examination reports, as well as VA and private treatment records, to include various cardiac studies, shows that since May 25, 2004, obstructive sleep apnea has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or by a tracheostomy.  There is no evidence that the Veteran has had a tracheostomy.  The Veteran's private cardiologist has reviewed numerous cardiac studies and examined him on many occasions.  That doctor has not diagnosed chronic respiratory failure with carbon dioxide retention or cor pulmonale.  The September 2005 VA examination report specifically notes that there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The July 2011 VA examiner noted that there was no history of respiratory failure or cor pulmonale.  Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.

The symptoms presented by the claimant's obstructive sleep apnea - use of a CPAP machine every night, using a nasal spray due to dry nasal passages, sinus problems, and sore throats - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The claim is denied.

Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease status post total knee arthroplasty since May 1, 2007

Governing law and regulations

In July 1993, the RO granted service connection for right knee degenerative joint disease and assigned a zero percent rating.  Later in March 2003, the RO assigned a 20 percent disability rating for right knee degenerative joint disease effective July 26, 2002.  On May 25, 2005, the Veteran filed a claim for an increased rating.  

In a December 2005 rating decision, the RO continued the 20 percent disability rating assigned to the service-connected right knee degenerative joint disease.

By a February 2007 rating action, and after the Veteran underwent a total right knee arthroplasty on March 13, 2006, the RO reclassified the Veteran's service-connected right knee disability as degenerative joint disease of the right knee, status-post arthroplasty.  A 100 percent schedular evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011), for the period from March 13, 2006 to April 30, 2007.  Thereafter, a minimum 30 percent rating was assigned effective May 1, 2007, in accordance with Diagnostic Code 5055.

In March 2011, the Board denied the claim of entitlement to an increased rating for right knee degenerative joint disease prior to March 13, 2006.

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for one year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.
	
Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Analysis

A review of the September 2005 and July 2011 VA examination reports, as well as VA and private treatment records, to include various knee studies, shows that there is conflicting evidence about the severity of the right knee disability.

A March 2007 private treatment record shows that the Veteran had exquisite tenderness on extension of the right knee and that the impression was persistent knee pain status post right total knee arthroplasty with persistent limitations regarding activities of daily living.  A September 2008 private treatment record reflects that X-rays showed a question of loosening of the tibial component in the right knee and a questionable small loose body in the right patellofemoral space.  An October 2008 private treatment record reveals that X-rays showed significant loosing of the right femoral component.  The physician assistant noted that the appellant would significantly benefit from a revision of his right total knee arthroplasty.  A July 2010 private treatment record reveals that X-rays reflected probable tibial loosening and that the assessment was right knee pain, possible component loosening.  

A July 2010 private bone scan of the knees revealed that it was equivocal for whether there was any loosing of the right knee arthroplasty.  Nonetheless, in August 2010, a private doctor noted that the bone scan did show significant evidence of tibial loosening.  The July 2011 VA examiner also noted that there loosening of the prosthesis noted on a bone scan.  

An April 2011 private treatment record shows that X-rays of the right knee revealed some lucency on both the femoral and tibia sides of the right lower extremity and that the assessment was right knee probable prosthetic loosening.  In a May 2011 statement, a private doctor stated that both radiographic examination and a bone scan indicated right knee prosthetic loosening and that the Veteran's complaints of pain and swelling severely affects his activities of daily living.  He recommended a revision of the right total knee arthroplasty.

On the other hand, the July 2011 VA examination report shows that while the Veteran had weakness in the right knee, it was only described as moderate in severity.  His range of motion testing showed right knee flexion was to 95 degrees and that right knee extension was to zero degrees.  There was pain during active motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion testing.  That said, the examiner diagnosed right knee degenerative joint disease, severe status post arthroplasty with loosening of the prosthesis noted on a bone scan.

The Board finds that there exists an approximate balance of evidence for and against the claim on this point.  Simply put, the evidence is equally balanced as to whether since May 1, 2007, the right knee degenerative joint disease status post total knee arthroplasty has been manifested by chronic residuals consisting of severe painful motion or weakness in the right lower extremity.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, a 60 percent disability rating since May 1, 2007, the right knee degenerative joint disease status post total knee arthroplasty is in order.

Since the one-year period since the right total knee arthroplasty on March 13, 2006 has passed, a 100 percent disability rating is not warranted.

In a September 2011 statement, the Veteran reported that he has lost time from his job due to his right knee pain.  The symptoms presented by the claimant's right knee degenerative joint disease status post total knee arthroplasty - pain and swelling - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease since May 25, 2004

Governing law and regulations

In July 1993, the RO granted service connection for lumbar degenerative disc disease and assigned a 10 percent rating.  Later in January 1998, the RO assigned a 40 percent disability rating for the disability effective May 5, 1997.  On May 25, 2005, the Veteran filed a claim for an increased rating.  

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are from zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range thoracolumbar spine motion is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).




Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to degenerative disc disease, the July 2011 VA examiner diagnosed lumbar spondylolisthesis and severe stenosis status post surgery.  Based on a review of the medical evidence, the Board will treat all reported lumbar symptomatology as being attributable to the Veteran's service-connected degenerative disc disease.  See Mittleider, 11 Vet. App. at 182.

A review of the September 2005 and July 2011 VA examination reports, as well as VA and private treatment records, shows that since May 25, 2004, lumbar degenerative disc disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12-month term during this period.

Private medical records do not reflect the presence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during any 12-month term during this period.  At the September 2005 and July 2011 VA examinations, the Veteran could flex, extend, laterally flex in right and left directions, and bilaterally rotate his lumbar spine.  The September 2005 VA examiner stated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The July 2011 VA examiner in her report noted that the appellant had had an incapacitating episode that lasted for two months following his lumbar surgery in November 2010, but later in her report she stated that he did not have any incapacitating episodes due to intervertebral disc syndrome.  Therefore, the medical evidence shows that the July 2011 VA examiner indicated that the appellant did not have any incapacitating episodes due to intervertebral disc syndrome.

The Board has considered the holding in  DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 40 percent is not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

As for DeLuca considerations based limitation of motion due to incapacitating episodes, the Board again notes that the medical evidence does not show any evidence of incapacitating episodes.  In any event, at the September 2005 VA examination pain occurred at 50 degrees of flexion, 25 degrees of right lateral flexion, and 22 degrees of left lateral flexion.  That examiner noted that the joint function of the thoracolumbar spine was additionally limited after repetitive use by pain, resulting in a major functional impact, but that there was no fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the July 2011 VA examination, there was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion testing.  Such findings do not warrant a 60 percent disability pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In a September 2011 statement, the Veteran reported that he has lost time from his job due to his lumbar disability.  The symptoms presented by the claimant's lumbar degenerative disc disease - pain and decreased motion - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The claim is denied.


ORDER

Entitlement to service connection for sick sinus syndrome as secondary to the service-connected obstructive sleep apnea is granted.

Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea since May 25, 2004, is denied.

A 60 percent evaluation, but no higher, since May 1, 2007, is granted for right knee degenerative joint disease status post total knee arthroplasty, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease since May 25, 2004, is denied.


REMAND

No medical professional has addressed whether the coronary artery disease is secondary to the obstructive sleep apnea.  Therefore, a VA medical opinion is necessary.

Also, the Veteran last submitted records from Cape Fear Heart Association (formerly known as Wilmington Cardiology) in May 2011.  The RO must attempt to obtain any additional records from that provider, assuming that the claimant still receives treatment there.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all treatment for his coronary artery disease since May 2011, and must attempt to obtain any identified records, to include any additional records from Cape Fear Heart Association (formerly known as Wilmington Cardiology) since May 2011.  The RO should associate any such records with the appellant's VA claims folder.  

2.  Thereafter, the RO should have the Veteran's claims file reviewed by a medical professional to determine the etiology of the coronary artery disease.  The claims folder must be made available to the medical professional.  The medical professional must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the coronary artery disease, as noted on the March 2008 private cardiac catheterization laboratory report, was caused or aggravated by obstructive sleep apnea.  If the medical professional determines a physical examination is necessary, it should be conducted.  A complete rationale for all opinions offered must be provided.
  
3.  After the development requested, the RO should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for coronary artery disease secondary to service-connected obstructive sleep apnea.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


